Broyles, C. J.,
dissenting. I think that the petition sets up a separable controversy between the plaintiff and the nonresident defendant by the allegation that such defendant, acting through its attorney at law, B. D. Smith, wrongfully foreclosed a forged mortgage on certain live stock of the plaintiff. That wrongful foreclosure caused the damage sued for, and the petition does not allege that Knight, the resident defendant, participated in the foreclosure, or advised it or knew anything about it. In my opinion the judge erred in overruling the motion for removal.